Citation Nr: 1505150	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  11-15 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial disability rating (evaluation) in excess of 20 percent from September 30, 2006 to September 17, 2013, and in excess of 50 percent from September 17, 2013, for the service-connected bilateral pes planus, plantar fasciitis, hallux valgus, calluses, and metatarsalgia of the second toes (a bilateral foot disability).

2.  Entitlement to a separate compensable rating (evaluation) for neurological manifestations of the service-connected bilateral foot disability.


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 2003 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for a bilateral foot disability, initially assigning a 20 percent disability rating.  A July 2014 rating decision assigned a 30 percent rating for the bilateral foot disability from September 17, 2013, and a September 2014 rating decision assigned a 50 percent rating for the bilateral foot disability from September 17, 2013.  Although a higher rating has been assigned for the bilateral foot disability for part of the initial rating period on appeal, as reflected in the July 2014 and September 2014 rating decisions, the issue remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

The Montgomery, Alabama RO has jurisdiction of the current appeal.  In evaluating this case, the Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The issue of entitlement to a separate compensable rating for neurological manifestations of the service-connected bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the initial rating period from September 30, 2006 to September 17, 2013, the service-connected bilateral pes planus, plantar fasciitis, hallux valgus, calluses, and metatarsalgia of the second toes manifested by no more than moderately severe foot injury. 

2. For the initial rating period from September 17, 2013, the service-connected bilateral pes planus, plantar fasciitis, hallux valgus, calluses, and metatarsalgia of the second toes manifested by severe foot injury. 

3. For the initial rating period from September 17, 2013, the service-connected bilateral pes planus, plantar fasciitis, hallux valgus, calluses, and metatarsalgia of the second toes did not manifest by a disability approximating loss of use of either foot. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent initial disability rating for each foot, and no higher, for the service-connected bilateral pes planus, plantar fasciitis, hallux valgus, calluses, and metatarsalgia of the second toes, for the initial rating period from September 30, 2006 to September 17, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5276-84 (2014).

2. Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent initial disability rating for each foot, and no higher, for the service-connected bilateral pes planus, plantar fasciitis, hallux valgus, calluses, and metatarsalgia of the second toes, for the initial rating period from September 17, 2013, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 5276-84 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Because this is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for a bilateral foot disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service treatment records, relevant VA examination reports, and the Veteran's statements in support of the claim on appeal.  

In August 2007 and May 2014 VA provided the Veteran with VA medical examinations to help determine the severity of the bilateral foot disability on appeal.  Taken together, as the above-reference VA medical examination reports were written after interviews with the Veteran, examinations of the Veteran, and contain findings and measurements regarding the severity of the Veteran's bilateral foot disability supported by clinical data, the Board finds that the above-referenced VA medical examination reports are adequate for VA rating purposes.  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim or issue on appeal.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  The Board finds that the bilateral foot disability changed in severity during the initial rating period on appeal, so warrants staged ratings as discussed in detail below.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Bilateral Foot Disability Rating Analysis

The Veteran contends that the bilateral foot disability has been manifested by more severe symptomatology than that contemplated by the initially-assigned ratings.  Specifically, the Veteran advanced that she has chronic pain in both feet every day, and that she is usually unable to walk upon waking in the morning.  See July 2009 Notice of Disagreement (NOD).  The Veteran is in receipt of a 20 percent disability rating from September 30, 2006 to September 17, 2013 and a 50 percent rating from September 17, 2013 for the service-connected bilateral foot disability.

DC 5276, for acquired flatfoot, provides a 10 percent rating for moderate pes planus where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo-Achilles and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced bilateral acquired pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo-Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

Great care is to be exercised in the selection of the diagnostic code number.  
38 C.F.R. § 4.27 (2014).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.20 (2014) (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The Board has considered whether DC 5284, for other foot injuries, would be more appropriate to rate the service-connected bilateral foot disability.  DC 5284 provides a 10 percent rating for impairment of moderate degree, a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  
38 C.F.R. § 4.71a, DC 5284.  Based on the symptomatology, diagnoses, and relevant medical history, the Board finds that in this case DC 5284 is more appropriate than DC 5276 to rate the service-connected bilateral foot disability because it incorporates all symptoms related to foot injuries and is more favorable to the Veteran in this case.  The service-connected bilateral foot disability stems from a 2004 in-service accident when a trunk fell on the Veteran's feet while she wore steel toe combat boots, which caused her to develop hammer toes, plantar fasciitis, and tingling in the feet; therefore, the service-connected disability resulted from in-service injuries to both feet.  

Based on all the above, the Board finds that the more general DC 5284 is more appropriate and more favorable for rating the service-connected bilateral foot disability because DC 5284 specifically provides subjective and objective rating criteria for the type of injury, contemplates multiple foot diagnoses, symptomatology, and functional impairment resulting from foot injuries rather than the more specific criteria for acquired flat foot under DC 5276.  As the bilateral foot disability picture discussed below squarely fits within the criteria under DC 5284 for the entire appeal period, this is the most appropriate diagnostic code under which to rate the bilateral foot disability on appeal.


From September 30, 2006 to September 17, 2013

Having carefully considered the lay and medical evidence of record, the Board finds that the bilateral foot disability more nearly approximates moderately severe foot injury to warrant a 20 percent rating for each foot for the initial rating period from September 30, 2006 to September 17, 2013.  38 C.F.R. § 4.71a, DC 5284.

At a VA examination in August 2007, the Veteran reported that she had pain in both heels and under the arches, in the middle of the foot, and in the second and fourth toes of both feet.  She stated that for the most part the pain in the toes is gone, and that she only has pain in the heels and under the arches.  The Veteran asserted that the only problem with the toes at that time was cramping in the morning and that sometimes she woke up in the middle of the night with cramping in the feet and sometimes she felt numbness and tingling in the feet.  She advanced that pain occurred almost daily, usually in late night or early morning even without weight-bearing, and that when this happened she tried to exercise by stretching.  The Veteran also reported that she could not walk barefoot and that it did not hurt much when she walked as long as she wore good shoes.  She reported that pain level during the previous two weeks was as bad as 10 out of 10 in severity and that, when she had such pain, she would take a hot shower and stretch until the pain subsided, about 30 minutes later. 

Upon examination in August 2007, the VA examiner recorded that the Veteran had bilateral pes planus and bilateral hallux valgus deformity of 25 degrees with bunions on both sides with tenderness under the second metatarsal head bilaterally.  The August 2007 indicated that there were calluses on the medial aspect of both big toes and over the dorsum of the second and fourth distal interphalangeal joints of the right foot and over the distal interphalangeal joint of the left foot toe.  The August 2007 VA examiner indicated that there was tenderness over the medial aspect of both heels and in the middle of the bottom of both feet, but no tenderness over the Achilles tendon and alignment was normal.  Right first metatarsal phalangeal joint flexion was to 45 degrees and extension was to 30 degrees.  Following repetitive use texting, flexion was to 55 degrees and extension to 50 degrees.  Left first metatarsal phalangeal joint flexion was to 30 degrees and extension 35 was to degrees.  Following repetitive use testing, the Veteran did not complain of any pain and flexion was recorded to 40 degrees and extension to 45 degrees.  

The August 2007 VA examiner also assessed mild hammertoes bilaterally and flexion of the metatarsophalangeal joints of the second to the fourth toes was to 10 degrees.  X-rays performed on the day of the August 2007 VA examination noted that there was no significant osseous articular or soft tissue abnormality except for subchondral cystic change in the third PIP joints associated with corresponding marginal osteophyte formation bilaterally and bilateral pes planus.  The VA examiner diagnosed bilateral pes planus, plantar fasciitis, hallux valgus deformity, calluses, and metatarsalgia of the second toes.

A December 2008 VA X-ray report noted that there was no significant change as compared to the August 2007 X-rays.  The December 2008 VA X-ray report assessed moderate pes planus bilaterally with mild mid tarsal and calcaneocuboid faults, narrowing of the sinus tarsi, minimal calcaneal spurs, and moderate hallux valgus deformities bilaterally.  The December 2008 VA X-ray showed mild flexion deformities of the distal interphalangeal joints from the third to the fifth toes with overlapping toes bilaterally and moderate osteoarthritis of the distal interphalangeal joints of the third toes bilaterally.

A January 2009 VA podiatry note showed that the Veteran reported that she had pain in the heel arches and on the top of her feet making it difficult for her to walk barefoot.  She stated that prior treatment consisted of custom orthotic devices for 2 years, towel stretching exercises, ice therapy, Mobic off and on for one year, muscle relaxants, and cortisone injections in both feet off and on for six months.  The Veteran added that both feet tingled and became numb at nighttime when she lay down.  The Veteran rated bilateral foot pain at 7 out of 10 in severity, left worse than right, and stated that it was a throbbing, non-radiating, pain that was worse in the mornings when she got out of bed.  

Upon examination in January 2009, the VA podiatrist noted palpable pedal pulses bilaterally, no paresthesia or shooting pain with light touch and percussion to feet and ankles, and pain with palpation to the plantar medial heels bilaterally, as well as the left arch and right sinus tarsi.  The January 2009 VA podiatrist also recorded pain with end range of motion of the first metatarsophalangeal joints, bilateral taut plantar fascia bilaterally with dorsiflexion of hallux bony prominences at the first and fifth metatarsophalangeal joints bilaterally.  The January 2009 VA podiatrist also noted hypermobile first and fifth rays with lateral deviation of the hallux and medial deviation of the fifth toes bilaterally and hyperkeratotic lesions at the plantar medial interphalangeal joint of both hallux plantar fifth metatarsal heads, both plantar right third metatarsal heads, and left fourth metatarsal head.  

The January 2009 VA podiatrist also assessed decreased medial longitudinal arches bilaterally and adequate muscle strength and ankle joint/subtalar joint range of motion bilaterally.  The January 2009 VA podiatrist referred to the December 2009 X-rays and noted that the X-ray report shows plantar right heel spur bilaterally, elevated first metatarsal bones, bilateral anterior break in the cyma line narrow right sinus tarsi, decreased calcaneal inclination angle lateral deviation of bilateral hallux and tibial sesamoid position 4.  The January 2009 VA podiatrist diagnosed bilateral plantar fasciitis, pes planus, hallux valgus, Bunion deformities, and Keratomas with history of neuritis in both feet. (The January 2009 VA podiatrist also rendered a differential diagnosis of radiculopathy; however, the issue of separate rating for neurological manifestations is addressed in the Remand section.) 

A January 2010 VA knee examination report noted that the Veteran had bilateral plantar fasciitis and surgeries on both great toes with metatarsalgia and assessed that functional loss due to pain was moderately severe.  A January 2010 VA treatment note showed that the Veteran complained of bilateral foot pain and that she was ambulating with a cane, but it is not clear if use of the cane was a result of the bilateral foot disability.

Based on this evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the initial rating period from September 30, 2006 to September 17, 2013, the criteria for an initial disability rating of 20 percent, and no higher, for each foot have been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5284.  In doing so, the Board has taken into consideration the Veteran's reports of bilateral foot pain and flare-ups of pain, as well as the resulting functional impairment of limited walking and standing.  The Board has also taken into consideration the medical findings showing the presence of bunions, calluses, marked deformity, pain on manipulation and use, and indication of swelling on use, as well as metatarsalgia of metatarsalgia of the second toes.

The Board finds that the weight of all the lay and medical evidence is against assignment of an initial disability rating in excess of 20 percent for each foot for the initial rating period from September 30, 2006 to September 17, 2013 because the bilateral foot symptomatology and impairment does not more nearly approximate severe foot injury so as to warrant the next higher rating of 30 percent for each foot.  38 C.F.R. § 4.71a, DC 5284.  During the August 2007 VA examination, the Veteran indicated her feet did not hurt much when she walked as long as she wore good shoes.  The August 2007 VA examination of motion showed mild to moderate limitation of motion of the joints of both feet.  The December 2008 VA X-ray report assessed moderate pes planus bilaterally with mild mid tarsal and calcaneocuboid faults, narrowing of the sinus tarsi, minimal calcaneal spurs, and moderate hallux valgus deformities bilaterally.  The December 2008 VA X-ray also showed mild flexion deformities of the distal interphalangeal joints from the third to the fifth toes with overlapping toes bilaterally and moderate osteoarthritis of the distal interphalangeal joints of the third toes bilaterally.  

During the January 2009 VA podiatry consult, the Veteran indicated that she had used various forms of treatment for the bilateral foot disability, which appear to have resulted in some relief.  Moreover, she rated her bilateral foot pain at 7 out of 10 in severity, which is indicative of moderately severe as opposed to severe pain.  The January 2010 VA knee examination assessed that functional loss due to pain resulting from the bilateral foot disability was moderately severe.  This disability picture does not more nearly approximate severe foot disability of each of the Veteran's feet, so does not warrant a higher rating for each foot.  Id.  Moreover, there is no basis for the assignment of an additional disability rating due to pain, weakness, fatigability, or incoordination because the Board has already taken these factors in consideration in assigning the 20 percent rating for each foot.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the bilateral foot disability.  See Schafrath, 1 Vet. App. at 595.  In this regard, because the weight of the lay and medical evidence shows no weak foot, pes cavus, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  Additionally, the Board has considered all the symptoms and impairment of the bilateral foot disability, to include symptoms and impairment caused by pes planus, hallux valgus, metatarsalgia, and hammer toe.  Therefore, awarding the Veteran a separate rating based on these same symptoms constitutes pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261- 62.  Finally, the record reflects that during this period, that while the record reflects that the Veteran had osteoarthritis of the distal interphalangeal joints of the third toes bilaterally, such osteoarthritis does not warrant a separate rating because to the extent that osteoarthritis caused pain or limitation of motion due to pain, these symptoms have already been contemplated in the grant of the 20 percent rating for each foot under DC 5284 and assignment of an additional rating based on these same symptoms constitutes pyramiding.  Id.  For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating for the bilateral foot disability in excess of 20 percent for each foot for the initial rating period from September 30, 2006 to September 17, 2013.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.

From September 17, 2013

Having carefully considered all the lay and medical evidence of record, the Board finds that the bilateral foot disability more nearly approximates severe foot injury, so warrants a 30 percent rating for each foot, for the initial rating period from September 17, 2013.  38 C.F.R. § 4.71a, DC 5284.

At a VA examination in May 2014, the Veteran reported ongoing aching pain in both feet in the top, arch, and along the toes of each foot, which worsened with use and that had to keep filing down calluses on both great toes.  She also reported that bunions were more painful, especially on the right side.  The Veteran advanced that she had flare-ups of increased pain with prolonged standing or weight bearing, which limit prolonged walking and standing.

Upon examination in May 2014, the VA examiner noted that that the Veteran had accentuated pain on use and manipulation of both feet with characteristic calluses and no swelling on use.  The May 2014 VA examiner indicated that there was extreme tenderness of plantar surfaces, which was not improved by orthopedic shoes or appliances.  The May 2014 VA examiner further stated that the Veteran had decreased longitudinal arch height, marked deformity, marked pronation that was improved by orthopedic shoes with the weight-bearing line falling over or medial to the great toe.  The May 2014 VA examiner found no "inward" bowing of the Achilles tendon and no  marked inward displacement or severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  The May 2014 VA examiner also noted mild to moderate symptoms of hallux valgus, and calluses on medial great toes from interphalangeal joint to metatarsophalangeal joint that do not chronically compromise weight bearing or require arch supports, custom orthotic inserts, or shoe modifications.  

The May 2014 VA examiner noted that there was functional loss due to less movement than normal, pain on movement, pain on weight-bearing and non-weight-bearing, disturbance of locomotion, and lack of endurance.  The May 2014 VA examiner assessed that there would be functional loss due to pain during flare-ups or when the joint is used repeatedly over period of time due to pain, causing the Veteran to be unable to perform prolonged weight-bearing activities.  The May 2014 VA examiner noted that the Veteran does not use assistive devices and that there is no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  X-rays performed on concurrent with the May 2014 VA examination showed no arthritis in either foot. 

Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the initial rating period from September 17, 2013, the criteria for an initial disability rating of 30 percent, and no higher, for each foot have been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284.  In doing so, the Board has taken into consideration the Veteran's reports of bilateral foot pain and flare-ups of pain, as well as the resulting functional impairment of inability to perform prolonged weight-bearing activities, to include as due to loss due to less movement than normal, pain on movement, pain on weight-bearing and non-weight-bearing, disturbance of locomotion, and lack of endurance.  The Board has also taken into consideration the medical findings showing the mild to moderate hallux valgus, as well as the presence of calluses, decreased longitudinal arch height, marked deformity, marked pronation that was improved by orthopedic shoes with the weight-bearing line falling over or medial to the great toe, pain on manipulation and use, extreme tenderness of plantar surfaces, which was not improved by orthopedic shoes or appliances, as well as metatarsalgia of the second toes.  

Based on a review of all the lay and medical evidence, the Board finds that for the initial rating period from September 17, 2013 the weight of the evidence is against assignment of a 40 percent rating under DC 5284 for either foot because the Veteran does not have actual loss of use or functional loss of use of either foot.  See 38 C.F.R. § 4.71a, note under DC 5284.  The May 2014 VA examiner found that there is no functional impairment as a result of the service-connected bilateral foot disability such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The May 2014 VA examiner also assessed mild to moderate symptoms of hallux valgus, no swelling on use, no "inward" bowing of the Achilles tendon, and no marked inward displacement or severe spasm of the Achilles tendon on manipulation.  The May 2014 VA examiner also noted that the Veteran does not use assistive devices due to the service-connected bilateral foot disability.  Moreover, while the May 2014 VA examination report noted the presence of calluses on medial great toes from interphalangeal joint to metatarsophalangeal joint, the May 2014 VA examiner assessed that such calluses do not chronically compromise weight bearing or require arch supports, custom orthotic inserts or shoe modifications.  Moreover, there is no basis for the assignment of an additional disability rating due to pain, weakness, fatigability, or incoordination because the Board has already taken these factors in consideration in assigning the 30 percent rating for each foot.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the bilateral foot disability.  See Schafrath, 1 Vet. App. at 595.  In this regard, the weight of the lay and medical evidence shows no weak foot, pes cavus, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones during the initial rating period from September 17, 2013.  Additionally, the Board has considered all the symptoms and impairment of the bilateral foot disability, to include symptoms and impairment caused by pes planus, hallux valgus, metatarsalgia, and hammer toe.  Therefore, awarding the Veteran a separate rating based on these same symptoms constitutes pyramiding.  38 C.F.R. § 4.14; Esteban, at 261- 62.  Finally, the record reflects that during this period, the Veteran did not have arthritis of the feet so as to warrant a separate rating under an arthritis code.  For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating for the bilateral foot disability in excess of 30 percent for each foot for the initial rating period from September 17, 2013.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for bilateral foot disability for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's bilateral foot disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DC 5284, specifically provide for disability ratings based on moderately severe and severe foot injuries, including due to pain and other orthopedic factors.  See 
38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59; see also DeLuca.  

In this case, for the initial rating period from September 30, 2006 to September 17, 2013, considering the lay and medical evidence, the Veteran's bilateral foot disability manifested by symptoms and impairment that more nearly approximates moderately severe foot injury due to such symptoms as bilateral foot pain, flare-ups of pain, functional impairment of limited walking and standing, as well as medical findings showing the presence of bunions, calluses, marked deformity, pain on manipulation and use, and indication of swelling on use, as well as metatarsalgia of metatarsalgia of the second toes.  As for the initial rating period from September 17, 2013, the Veteran's bilateral foot disability manifested by symptoms and impairment that more nearly approximates severe foot injury due to such symptoms as bilateral foot pain, flare-ups of pain, and functional impairment of inability to perform prolonged weight-bearing activities, to include as due to loss due to less movement than normal, pain on movement, pain on weight-bearing and non-weight-bearing, disturbance of locomotion, and lack of endurance.  The initial rating period from September 17, 2014 also demonstrated medical findings showing mild to moderate hallux valgus, as well as the presence of calluses, decreased longitudinal arch height, marked deformity, marked pronation that was improved by orthopedic shoes with the weight-bearing line falling over or medial to the great toe, pain on manipulation and use, extreme tenderness of plantar surfaces, which was not improved by orthopedic shoes or appliances, as well as metatarsalgia of metatarsalgia of the second toes.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

The Board has also considered whether alternate ratings are warranted based on other disabilities of the feet.  See 38 C.F.R. § 4.71a, DCs 5276 to 5283.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate service-connected bilateral foot disability, and referral for consideration of an extraschedular evaluation is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the service-connected bilateral foot disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that she is unemployable due to the service-connected disabilities.  The record reflects that the Veteran was reported that she went to school for occupational rehabilitation in order to obtain a degree so she could pursue a different career.  See January 2010 VA knee examination report.  Moreover, the most recent May 2014 VA examination report showed that the examiner opined that the bilateral foot disability does not impact the Veteran's ability to work.  For the reasons above, the Board finds that a TDIU has not been raised and, therefore, is not before the Board on appeal.


ORDER

An initial disability rating of 20 percent for each foot, and no higher, for the service-connected bilateral pes planus, plantar fasciitis, hallux valgus, calluses, and metatarsalgia of the second toes, from September 30, 2006 to September 17, 2013, is granted; an initial disability rating of 30 percent for each foot, and no higher, for the service-connected bilateral pes planus, plantar fasciitis, hallux valgus, calluses, and metatarsalgia of the second toes, from September 17, 2013, is granted.  


REMAND

Whether Separate Compensable Rating for Objective Neurologic Manifestations

There is some evidence of record suggestive of a neurological abnormality that may be related to the bilateral foot disability, as well as other evidence suggesting the Veteran does not have a separately ratable objective neurologic disability.  During the August 2007 VA examination, the Veteran reported that she sometimes felt numbness and tingling in the feet.  Similarly, during a January 2009 VA podiatry consultation, the Veteran reported that both feet tingled and became numb at nighttime when she lied down.  The January 2009 VA podiatrist rendered a differential diagnosis of radiculopathy; however, a May 2014 VA spine examination indicated that the Veteran does not have radiculopathy or radicular symptoms.  For this reason, the Board finds that a VA examination is necessary to assist in identifying the etiology, and assessing the current severity, of any neurological manifestations of the bilateral foot disability, if present, including differentiating any reported symptoms that are due to non-service-connected disorder(s).  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).  

Accordingly, the issue of entitlement to a separate compensable rating for neurological manifestations of the service-connected bilateral foot disability is REMANDED for the following actions:

1. Schedule the Veteran for an examination to identify and assess the presence and severity of any objective neurological abnormalities associated with the bilateral foot disability, including to help determine if the reported symptoms are due to service-connected bilateral foot disability or any non-service-related cause.  The examiner should specifically comment on the relationship between any identified neurological abnormality of the feet and the service-connected bilateral foot disability (which includes pes planus, plantar fasciitis, hallux valgus, calluses, and metatarsalgia of the second toes).  

Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the VA examiner in connection with the examination.

2. Thereafter, the issue of entitlement to a separate compensable rating for neurological manifestations of the service-connected bilateral foot disability should be adjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


